


110 HR 2593 IH: To secure and conserve Federal public lands and natural

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2593
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 Natural Resources and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To secure and conserve Federal public lands and natural
		  resources along the international land borders of the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as The
			 Borderlands Conservation and Security Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)The United
			 States-Mexico border area contains a high concentration of protected Federal
			 lands, including National Parks, National Monuments, National Wildlife Refuges,
			 National Forests, and Wilderness Areas. These lands are of significant
			 ecological, educational, historic, cultural, recreational and economic value to
			 the United States and its people.
				(2)The United States
			 and Mexico have collaborated to address shared conservation and security
			 issues, including migratory, imperiled, and invasive species, border operations
			 and security, cultural resources, and trans-boundary pollution.
				(3)Federal lands and resources along the
			 United States-Mexico border have suffered extensive damage from the effects of
			 unauthorized immigration, human and drug smuggling, and border enforcement
			 activities.
				(4)Increased
			 coordination and planning between the Department of Homeland Security and
			 Federal land management agencies can help avoid and mitigate damage to Federal
			 lands and resources along the United States-Mexico border while improving
			 border security.
				(b)PurposesThe
			 purposes of this Act are to provide a means whereby the Federal lands and
			 resources along the United States-Mexico border are provided the highest
			 protection possible from the effects of unauthorized immigration, human and
			 drug smuggling, and border enforcement activities, while ensuring that all
			 operations necessary to achieve border security are undertaken.
			3.Definitions
			(a)Protected
			 landThe term protected land means land under the
			 jurisdiction of the Secretary concerned.
			(b)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(c)Secretary
			 concernedThe term Secretary concerned means—
				(1)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(2)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				4.Protection of
			 Borderland Environment
			(a)Border protection
			 strategy
				(1)In
			 generalNot later than May 30, 2008, the Secretary, the Secretary
			 of the Interior, and the Secretary of Agriculture shall jointly develop a
			 border protection strategy that supports the border security needs of the
			 United States in the manner that best protects—
					(A)units of the
			 National Park System;
					(B)National Forest
			 System land;
					(C)land under the jurisdiction of the Bureau
			 of Land Management;
					(D)land under the
			 jurisdiction of the United States Fish and Wildlife Service; and
					(E)other relevant
			 land under the jurisdiction of the Department of the Interior or the Department
			 of Agriculture.
					(2)Tribal
			 landsThe Secretary, in consultation with Tribal officials, shall
			 jointly develop a border protection strategy for tribal lands along the United
			 States-Mexico border.
				(b)Required
			 trainingThe Secretary, in cooperation with the Secretary
			 concerned, shall provide—
				(1)Federal land
			 resource training for Customs and Border Protection agents assigned to patrol
			 protected land; and
				(2)cultural resource
			 training for Customs and Border Protection agents assigned to patrol tribal
			 lands.
				(c)CoordinationIn
			 providing training for Customs and Border Protection agents under subsection
			 (b)(1), the Secretary shall coordinate with the Secretary concerned to ensure
			 that the training is appropriate to the mission of the relevant agency of the
			 Department of the Interior or the Department of Agriculture to minimize the
			 adverse impact on natural and cultural resources from border enforcement
			 activities.
			(d)Inventory of
			 costs and activitiesThe Secretary concerned shall develop and
			 submit to the Secretary an inventory of costs incurred by the Secretary
			 concerned relating to illegal border activity and border enforcement
			 activities, including the cost of—
				(1)infrastructure;
				(2)equipment;
				(3)training;
				(4)recurring
			 maintenance;
				(5)construction of
			 facilities;
				(6)restoration of
			 natural and cultural resources;
				(7)recapitalization
			 of facilities; and
				(8)operations.
				(e)RecommendationsThe
			 Secretary shall—
				(1)develop joint
			 recommendations with the Secretary of the Interior and the Secretary of
			 Agriculture for an appropriate cost recovery mechanism relating to items
			 identified in subsection (d); and
				(2)not later than May
			 30, 2008, submit to the appropriate congressional committees (as defined in
			 section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)), including the
			 Subcommittee on National Parks of the Senate and the Subcommittee on National
			 Parks, Forests, and Public Lands of the House of Representatives, the
			 recommendations developed under paragraph (1).
				5.Border Barrier
			 Construction
			(a)Fencing and
			 other barriers on public landsSection 102(b)(1) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law
			 104–208; 8 U.S.C. 1103 note) is amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking the Secretary of
			 Homeland Security shall provide for least 2 layers of reinforced fencing, the
			 installation of additional physical barriers, roads, lighting, cameras, and
			 sensors— and inserting the Secretary of Homeland Security, in
			 consultation with the Secretary of Agriculture, the Secretary of the Interior,
			 or the heads of other Federal agencies, as appropriate, and State, local, and
			 tribal officials, shall provide for fencing, vehicle barriers, roads, lighting,
			 cameras, sensors, or other surveillance and barrier tools as
			 necessary—;
				(2)in subparagraph
			 (B)(i), by striking 2007 and inserting 2008;
			 and
				(3)by adding after subparagraph (C) the
			 following new subparagraph:
					
						(D)Manner of
				constructionIn carrying out
				the requirements of subsection (a), the Secretary of Homeland Security shall,
				where practicable, prioritize the use of unmanned aerial vehicles, remote
				cameras, sensors, vehicle barriers, or other low impact border enforcement
				techniques on lands under the jurisdiction of the Secretary of Agriculture, the
				Secretary of the Interior, or other Federal
				agencies.
						.
				(b)Applicability of
			 existing lawsSection 102(c) of the Illegal Immigration Reform
			 and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), is
			 repealed.
			(c)Federal
			 landsIn fulfilling the
			 requirements of section 102(b)(1) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 as amended by subsection (a), the
			 Secretary of Homeland Security shall not commence any construction of fencing
			 on any lands under the jurisdiction of the Secretary of Agriculture or the
			 Secretary of the Interior prior to the submission to Congress by the Secretary
			 of Homeland Security of the Border Protection Strategy mandated by section 4(a)
			 of this Act.
			6.Borderlands
			 Conservation Fund
			(a)In
			 generalThe Secretary shall—
				(1)establish a
			 program to provide financial assistance for projects consistent with the goal
			 of improved management of ecologically sensitive or listed species, improved
			 wildlife habitat to aid in the management of these species, and mitigating the
			 impacts of border enforcement, human and drug smuggling, and unauthorized
			 immigration on these species, pending approval of project applications;
			 and
				(2)subject to the
			 availability of funds, award grants to eligible organizations to promote
			 conservation of these species.
				(b)Definitions
				(1)In this
			 section:
					(A)ConservationThe
			 term conservation means the use of methods and procedures
			 necessary to prevent the diminution of, and to sustain viable populations of
			 species that occur in the United States—Mexico borderlands. This includes all
			 activities associated with the protection and management of wildlife species of
			 the borderland region and with the protection of the habitat upon which they
			 depend.
					(B)FundThe
			 term fund means the Borderland Conservation Fund established in
			 this section.
					(C)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(c)Project
			 proposals
				(1)Submission of
			 proposalsA proposal for a project for the conservation of
			 species identified in this Act may be submitted to the Secretary by—
					(A)any local wildlife
			 management authority in the United States or Mexico; and
					(B)any person or
			 non-governmental organization with the demonstrated ability and experience
			 working with the taxa for which a proposal is submitted.
					(2)ElementsA
			 proposal submitted under paragraph (1) shall contain the following
			 elements:
					(A)A concise
			 statement of the proposed action that includes a statement of need and benefits
			 to the species to be achieved by the project proposal.
					(B)An outline of
			 methods to be used to accomplish the tasks outlined in the project
			 proposal.
					(C)The name of the
			 project applicant and their affiliation.
					(D)An estimate of the
			 cost and time frame for project completion.
					(E)Identification of
			 all mechanisms to ensure local involvement in the project.
					(F)Assurances that the
			 project has received endorsement of the responsible wildlife management
			 authority and other appropriate authorities.
					(G)Information on the
			 source and amount of any matching funds to be used for completion of the
			 project.
					(d)Project review
			 and approvalThe Secretary shall—
				(1)establish a
			 protocol for soliciting and reviewing proposals for Borderland Conservation
			 Fund monies; and
				(2)within the
			 framework established by the Secretary, call for proposals in all years when
			 funds are available in the Borderland Conservation Fund.
				(e)Criteria for
			 approvalTo be eligible for approval, a project must enhance
			 conservation of wildlife species and their habitat by assisting efforts
			 to—
				(1)develop sound
			 scientific information on—
					(A)population trends
			 for approved wildlife species;
					(B)identification of
			 threats to wildlife populations or the habitat upon which they depend,
			 particularly due to border security measures, construction, enforcement, or
			 illegal activity; and
					(C)identification of
			 methods to improve habitat conditions or to improve the status of the wildlife
			 species, particularly those impacted by border security measures, construction,
			 enforcement, or illegal activity;
					(2)implement species
			 or habitat conservation plans;
				(3)promote
			 cooperation among local citizens, wildlife and habitat management agencies, and
			 nongovernmental organizations in programs that would be approved under this
			 Act; and
				(4)build local
			 capacity to implement scientifically sound wildlife or habitat management
			 programs.
				(f)Matching
			 fundsIn determining whether to approve project proposals under
			 this section, the Secretary shall give preference to projects with matching
			 non-Federal funds.
			(g)Project
			 reporting
				(1)Recipient
			 reportsIn any year for which a recipient is awarded funds under
			 this Act, the recipient shall submit a report to the Secretary that outlines
			 significant accomplishments of the project, significant deviations from the
			 approved project proposal, and financial expenditures related to the project
			 for that year.
				(2)Secretarial
			 reportsThe Secretary shall submit an annual report to Congress
			 outlining accomplishments under this Act related to the improved conservation
			 of borderland resources.
				(h)EstablishmentThere
			 is established in the Multinational Species Conservation Fund a separate
			 account to be known as the Borderland Conservation Fund
			 consisting of—
				(1)amounts
			 transferred to the Secretary of the Treasury for deposit into the Borderland
			 Conservation Fund;
				(2)amounts
			 appropriated to the fund; and
				(3)any interest
			 earned on investments from funds held within the fund.
				(i)Expenditures
			 from the fund
				(1)In
			 generalSubject to paragraph (2), upon request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Borderland Conservation
			 Fund to the Secretary, without further appropriation, such amounts as the
			 Secretary determines necessary to carry out projects under this Act.
				(2)Administrative
			 expensesOf the amounts in the account available for each fiscal
			 year, the Secretary may expend not more than 3 percent or $80,000, whichever is
			 greater, of the fund balance annually to pay the administrative expenses
			 necessary to carry out this Act.
				(3)FocusNot
			 less than 30 percent of the amounts made available to the fund for each fiscal
			 year shall be expended for projects carried out in Mexico.
				(j)Investments of
			 amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest amounts in the
			 fund that are not, in the judgment of the Secretary of the Treasury, required
			 to meet withdrawals. Investments may be made only in interest-bearing
			 obligations of the United States.
				(2)Acquisitions of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(3)Sale of
			 obligationsAny obligation acquired by the fund may be sold by
			 the Secretary of the Treasury at the market price.
				(4)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the fund shall be credited to and form a
			 part of the fund.
				(k)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(l)Acceptance and
			 use of donationsThe Secretary may accept and use donations to
			 provide assistance under section 4. Amounts received by the Secretary in the
			 form of donations shall be transferred to the Secretary of the Treasury for
			 deposit into the Fund.
			(m)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 fund through the Secretary $5,000,000 for each of fiscal years 2009 through
			 2013.
			
